—Judgment, Supreme Court, New York County (Micki Scherer, J., at hearing; Charles Solomon, J., at jury trial and sentence), rendered May 5, 1998, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 9 years to life, unanimously affirmed.
Defendant’s contentions regarding suppression and the receipt of evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the precinct identification was confirmatory since two days after the incident the police officer independently identified defendant from a series of photographs (see, People v Martindale, 202 AD2d 158, lv denied 83 NY2d 912); that the negative identification evidence was relevant to issues raised at trial (see, People v Wilder, 93 NY2d 352); and that the evidence challenged as hearsay was not offered for its truth and was properly admitted as part of the narrative leading to defendant’s arrest (People v Rivera, 234 AD2d 148, lv denied 89 NY2d 946), which was necessary to prevent speculation by the jury (see, People v Browning, 225 AD2d 340, lv denied 88 NY2d 934).
Upon our review of the record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur — Sullivan, P. J., Rosenberger, Williams, Mazzarelli and Friedman, JJ.